Citation Nr: 0211580	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether the January 1996 rating decision, which granted a 
100 percent evaluation for schizophrenia effective January 
31, 1994, contained clear and unmistakable error (CUE).

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than January 31, 1994, for an increased evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The appellant subsequently perfected 
this appeal.

In May 2002, a videoconference hearing was held before the 
undersigned.

The appellant is seeking an earlier effective date for the 
100 percent evaluation for the veteran's service-connected 
schizophrenia.  As discussed below, the issues currently on 
appeal lack legal merit.  In the event the appellant and/or 
her representative wish to raise a claim of CUE in the July 
1998 Board decision or want the decision reconsidered, 
attention is directed to the Board's rules of practice 
concerning CUE motions and requests for reconsideration.  See 
38 C.F.R §§  20.1404, 20.1001 (2001).  



FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of this appeal.

2. The January 1996 rating decision that assigned the 
effective date (January 31, 1994) for a 100 percent 
evaluation for schizophrenia was subsumed by the July 1998 
Board decision, which denied entitlement to an effective 
date earlier than January 31, 1994 for an increased 
evaluation for schizophrenia. 

3. In September 1998, the appellant requested to reopen her 
claim and submitted additional evidence and testimony that 
she believes establishes entitlement to an effective date 
earlier than January 31, 1994 for an increased evaluation 
for schizophrenia.


CONCLUSIONS OF LAW

1. A claim that the January 1996 rating decision was clearly 
and unmistakably erroneous in the assignment of the 
effective date for a 100 percent evaluation for service-
connected schizophrenia lacks legal merit.  38 C.F.R. 
§§ 3.105(a), 20.1104 (2001).

2. The Board's July 1998 decision which denied entitlement to 
an effective date earlier than January 31, 1994 for an 
increased evaluation for schizophrenia is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998, 2001).

3. Even if the appellant presents new and material evidence 
to reopen the claim for an earlier effective date for an 
increased evaluation for schizophrenia, there is no legal 
entitlement to an effective date earlier than January 31, 
1994.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)). Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The appellant was notified of the laws and regulations 
pertaining to new and material evidence in the May 2000 
statement of the case (SOC), the December 2000 supplemental 
statement of the case (SSOC), and the December 2001 SSOC.  In 
an April 2001 SSOC, the appellant was informed of the 
enactment of the VCAA and of VA's duty to notify and to 
assist.  Specifically, the appellant was notified that if 
there was other evidence she would like VA to consider she 
should identify such evidence and VA would make reasonable 
efforts to obtain it.  She was further informed of the 
information she needed to provide such that VA could attempt 
to obtain any identified evidence.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In response to information provided by 
the appellant, the RO obtained various private treatment 
records.

With regard to the claim of CUE in the January 1996 rating 
decision, the Board notes that the notice and development 
provisions of the VCAA do not apply.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001); see Parker v. Principi, 15 
Vet. App. 407 (2002). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Clear and unmistakable error in the January 1996 rating 
decision

A January 1996 rating decision granted a 100 percent 
evaluation for schizophrenia effective January 31, 1994.  The 
appellant disagreed with the effective date and perfected an 
appeal with regard to this issue.  In July 1998, the Board 
denied entitlement to an effective date earlier than January 
31, 1994, for an increased evaluation for schizophrenia.

In September 1998, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein she indicated that she 
wished to reopen the claim of entitlement to an earlier 
effective date.  In November 1998, the appellant submitted 
correspondence to the Board indicating that she had filed a 
statement in support of claim in September 1998.  The 
appellant also submitted copies of claims that had been 
previously filed and requested that the records be reviewed.  
This correspondence was referred to the RO.  In December 
1999, the appellant submitted the following statement to the 
RO:

Please find attached medical records 
which evidenced claimed earlier effective 
date for my husband service connection 
disability which had been previously 
denied by Board of Veteran's Appeals 
(BVA) decision.  Please note that 
documents range from June 1984 & December 
1984, regarding my husband's service 
connection claim, however in actuality 
his rating was decreased from 50% to 30% 
sometime in 1982, but I'm unable to 
produce any records for this period.  
Request reconsideration of earlier 
effective date to June 1984, as the 
attached records clearly indicate that 
this process begin or application was 
prior to 1994, and that it be considered 
under the grounds of "Clear and 
Unmistakable Error."

The RO construed this statement as a claim of CUE in the 
January 1996 rating decision that assigned the January 31, 
1994 effective date.  

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  See 38 C.F.R. 
§ 3.105(a) (2001).  When the Board affirms a decision of a 
RO, such decision is subsumed by the final appellate 
decision.  See 38 C.F.R. § 20.1104 (2001). 

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Under 38 C.F.R. § 20.1104, the 
January 1996 rating decision assigning the effective date for 
a 100 percent evaluation for schizophrenia was subsumed in 
the subsequent final July 1998 Board decision which denied 
entitlement to an effective date earlier than January 31, 
1994 for an increased evaluation for schizophrenia.  
Accordingly, as a matter of law, this decision cannot be 
challenged on the basis of CUE.  

New and material evidence to reopen a claim of 
entitlement to an earlier effective date

In July 1998, the Board denied entitlement to an effective 
date earlier than January 31, 1994, for an increased rating 
for schizophrenia, essentially finding that there was a final 
RO decision in November 1989 and that a subsequent claim for 
an increased rating was not filed until February 1994, based 
on a VA hospitalization beginning on January 31, 1994.  This 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998, 2001).

As indicated, the July 1998 Board decision is final and 
therefore, the issue is whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 1991).  The Board notes that the RO phrased the issue 
as one of basic entitlement to an effective date prior to 
January 31, 1994, for the grant of the 100 percent evaluation 
for service-connected schizophrenia.  Notwithstanding, on 
review of the SOC and various SSOC's, the RO appears to have 
adjudicated this issue based on whether new and material 
evidence sufficient to reopen the claim had been submitted, 
as well as the previously discussed claim of CUE in the 
January 1996 rating decision.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
the claim of entitlement to an earlier effective date was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  The 
effective date of a successful claim to reopen is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2001).  

The appellant requested to reopen her claim in September 
1998, essentially arguing that she filed a claim for increase 
prior to 1994 and that the veteran's schizophrenia was severe 
as early as 1980.  She submitted additional evidence and 
testimony that she believes establishes entitlement to an 
earlier effective date.  Typically, the Board would consider 
the threshold question of whether new and material evidence 
had been submitted.  However, in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court of Appeals for Veterans Claims (CAVC) 
stated the following:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case 
such a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. 
Lapier reopened his claim in September 
1984, and his 100% rating was granted 
effective from that time.  

Id. at 216-217.  

In this case, much like the situation presented in Lapier, 
supra, even if the appellant submitted new and material 
evidence and her claim was reopened, an effective date 
earlier than January 31, 1994, would not be available.  
Pursuant to regulation, the effective date based on a 
reopened claim cannot be earlier than the date the RO 
received the claim to reopen.  See 38 C.F.R. § 3.400 (2001).  
The appellant's request to reopen was received by the RO in 
September 1998.   Therefore, absent CUE, there is no factual 
or legal basis upon which this appellant could obtain the 
remedy she seeks and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also Lapier v. Brown, 5 
Vet. App. 215, 216-17 (1993) (reopening based upon new and 
material evidence could not result in an earlier effective 
date because an award granted on a reopened claim may not be 
made effective prior to the date of receipt of the reopened 
claim).  

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that as the law and not the evidence 
is dispositive of the instant case, the appellant is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).



ORDER

The claim that a January 1996 rating decision was clearly and 
unmistakably erroneous in assigning the effective date for a 
100 percent evaluation for schizophrenia is denied.

Entitlement to an effective date earlier than January 31, 
1994 for an increased evaluation for schizophrenia, based on 
the submission of new and material evidence, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

